                                             Case 3:20-cv-02941-JSC Document 18 Filed 07/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            PASCUAL HILARIO PANKIM,
                                   7                                                          Case No. 20-cv-02941-JSC
                                                         Petitioner,
                                   8
                                                   v.                                         ORDER DENYING MOTION TO
                                   9                                                          APPEAL IN FORMA PAUPERIS
                                            WILLIAM P. BARR, et al.,
                                  10                                                          Re: Dkt. No. 16
                                                         Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Petitioner’s Motion to Appeal In Forma Pauperis (“Motion”). (Dkt.

                                  14   No. 16.) Having considered the Motion, the Court DENIES Petitioner’s Motion without prejudice

                                  15   to resubmission. Federal Rule of Appellate Procedure 24(a)(1)(C) requires a party to “state the

                                  16   issues that the party intends to present on appeal.” These issues must be phrased in the “typical

                                  17   form of an issue for the court of appeals—that is, [they must] set forth a specific contention or

                                  18   question regarding an alleged error on the part of the district court warranting review.” Garfield v.

                                  19   Astrue, No. C 03-4124 VRW, 2009 WL 1975382 at *1 (N.D. Cal. July 8, 2009). The Motion

                                  20   states only that it will file a notice of appeal regarding the “den[ial] in part and dismiss[al] in part

                                  21   [of] Petitioner’s petition for writ of habeas corpus,” and is thus insufficiently specific under

                                  22   Federal Rule of Appellate Procedure 24(a)(1)(C). (Dkt. No. 16 at 2.)

                                  23            Furthermore, Petitioner is ordered to complete Appellate Form 4, “Affidavit

                                  24   Accompanying Motion for Permission to Appeal In Forma Pauperis,” as published in the

                                  25   Appendix of Forms accompanying the Federal Rules of Appellate Procedure and attach the

                                  26   completed Form 4 to Petitioner’s revised Motion.

                                  27   //

                                  28   //
                                             Case 3:20-cv-02941-JSC Document 18 Filed 07/20/20 Page 2 of 2




                                   1           Accordingly, Petitioner’s Application to Proceed In Forma Pauperis is DENIED without

                                   2   prejudice to submitting a new application that complies with Federal Rule of Appellate Procedure

                                   3   24.

                                   4           IT IS SO ORDERED.

                                   5   Dated: July 20, 2020

                                   6                                                 ______________________________________
                                                                                     JACQUELINE SCOTT CORLEY
                                   7                                                 United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
